DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 11,258,862. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 1-20 are to be found in patent claim 1-18  (as the application claim 1-20 fully encompasses patent claim 1-18).  The difference between the application claim 1-20 and the patent claim 1-18  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1-18 of the patent is in effect a “species” of the “generic” invention of the application claim 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1-20 is anticipated by claim 1-18 of the patent, it is not patentably distinct from claim 1-18 of the patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10, 12-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. US Patent Pub. No.: 2019/0327319 A1, hereinafter, ‘Gupta’.
  	Consider Claims 1, 10 and 19, Gupta teaches a method comprising: identifying, by a mobile device management provider, that a mobile device has switched from an offline status to an online status (0011 – “ directed to monitoring whether a member is online or offline…” , 0021 discusses and figure 2 illustrates the architecture for determining when the a mobile device has switched from offline to online status- see also data 204 outlined in 0038, 0041 );
prioritizing, by the mobile device management provider, a direction to the mobile device to perform a successive operation based on the identifying (- in response to the device frequently coming online and going offline due to rapid disconnections i.e., switching from online to offline the mobile provider/social networking architecture 122 instructs the device regarding the timing intervals- 0030. This would read on a priority instruction based on the immediate need to reduce the detrimental effects of the device switching from offline to online at a more rapid interval. – 0029 – changing the time threshold based on a persistent connection -0042- 0043 ); periodically receiving, by the mobile device management provider, a performance feedback parameter of the mobile device ( “the heartbeat message (s) ensure that the social networking architecture can tolerate jitter…” - 0041); and setting, by the mobile device management provider, a frequency of communication between the mobile device management provider and the mobile device based on the performance feedback parameter(e.g., see at least 0029, and 0042-0043 changing the time threshold ).
 	Consider Claim 3 and 12, Gupta teaches wherein the prioritizing the direction to the mobile device to perform a successive operation is sequentially orchestrated by the mobile device management provider (as best understood by the Examiner- this is met based on the prioritizing of the direction being part of an overall sequence as outlined with respect to figures 4a and 4b. This limitation is somewhat unclear. The Applicant is invited to clarify the language of the claim in a manner that is much less ambiguous).
 	Consider Claim 4 and 13, Gupta teaches wherein the prioritizing the direction to the mobile device to perform a successive operation is dynamically prioritized by the mobile device management provider (as best understood by the Examiner-– this limitation is somewhat unclear, however, this would appear to be met by 0043 with regard to setting dynamic thresholds on a dynamic basis based on the status of the network as outlined in 0055).
 	Consider Claim 5 and 17, Gupta teaches the claimed invention further comprising: reducing the frequency of communication when the performance feedback parameter of the mobile device is below a predetermined threshold (e.g., based on dynamically set based on the level of persistence outlined in the at least 0042-0043 or the network load 0055).
 	Consider Claim 6 and 18, Gupta teaches the claimed invention further comprising:
increasing the frequency of communication when the performance feedback parameter of the mobile device is above a predetermined threshold(e.g., based on dynamically set based on the level of persistence outlined in the at least 0042-0043 or the network load 0055).

Claims 2, 7, 11, 14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US Patent Pub. No.: 2019/0327319 A1, hereinafter, ‘Gupta’ in view of Luger US Patent Pub. No.: 2018/091559 A1.
 	Consider claims 2, 11 and 20, Gupta teaches the claimed invention except wherein the performance feedback parameter is at least one of an energy level of the mobile device, a processor load of the mobile device and a network availability of the mobile device.
 	In analogous art, Luger teaches wherein the performance feedback parameter is at least one of an energy level of the mobile device, a processor load of the mobile device and a network availability of the mobile device (e.g., see performance related parameters in at least 0090, 0166, 0208 and forensic data in a least 0239).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the performance feedback parameter is at least one of an energy level of the mobile device, a processor load of the mobile device and a network availability of the mobile device for the purpose of determining software performance.
 	Consider claims 7 and 14, Gupta teaches the claimed invention except wherein the frequency of communication is user configurable.
 	In analogous art, Luger teaches wherein the frequency of communication is user configurable ( e.g., unique time intervals given to the endpoints- 0235).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the frequency of communication is user configurable for the purpose of determining software performance.

Claims 8-9 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Gupta et al. US Patent Pub. No.: 2019/0327319 A1, hereinafter, ‘Gupta’ in view of Ekambaram et al. US patent Pub. No: 2016/0100322, hereinafter, ‘Ekambaram’.
 	 Consider claims 8-9 and 15-16, Gupta teaches the claimed invention except wherein the communication frequency is based on at least one of an application priority and an application usage history.
 	However, in analogous art, Ekambaram teaches wherein the communication frequency is based on at least one of an application priority and an application usage history (e.g., see priority in at least 0054 – and 0040 - For example, if the user of device 120 is watching a high-definition streaming video, DDAM 200 determines that device 120 is bandwidth and resource constrained and selects (e.g., switches to) an application sampling plan that collects less data and transmits less frequently.)(i.e., the High BW is given priority over a particular sampling plan so as to not further constrain the resources needed by the application).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the communication frequency is based on at least one of an application priority and an application usage history for the purpose of reducing performance degradation.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646